Citation Nr: 0922037	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1941 to September 
1945.  He died on February [redacted], 2008.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal. 

The Board also notes that the appellant requested a hearing.  
The request for a hearing was withdrawn in a letter dated in 
July 2008.  Therefore, no additional action in this regard is 
required.  See 38 C.F.R. § 20.704(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2008, the cause of death 
listed on his death certificate was acute respiratory 
failure, possible aspiration and coronary artery disease. 
Additional contributory causes to his death were congestive 
heart failure and hypertension.  

2. At the time of his death, service connection was in effect 
for PTSD, shell fragment wound of the right thumb, shell 
fragment wound scar on the left forearm and shell fragment 
wound scars on the left leg and right thigh.  The combined 
evaluation for his service-connected disabilities was 60 
percent.

3.	 There is no nexus between the cause of the Veteran's 
death and his active service. 
4.  None of the Veteran's service-connected disabilities were 
the immediate or underlying cause of the Veteran's death; 
none of the service-connected disabilities were etiologically 
related to the cause of death; and the Veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the Veteran's death.

5.  The Veteran was receiving individual unemployability 
(TDIU) beginning on February 22, 2002.

6.  The Veteran was not receiving TDIU for 10 years prior to 
his death, or 5 years from the date of his discharge from 
service, and has no recognized POW status. 


CONCLUSIONS OF LAW

1.  There was no disability incurred in or aggravated by 
service that caused or materially contributed to the cause of 
the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the Cause of the Veteran's Death 

Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2008).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2007).  In 
Gilbert v. Gerwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran served during World War II.  The appellant argues 
that service connection for the cause of the Veteran's death 
is warranted because the Veteran's death is directly related 
to his service.

After carefully reviewing and weighing the evidence, the 
Board finds that the requirements for entitlement to service 
connection for the cause of the Veteran's death have not been 
met.  At the outset, the Board notes that the evidence of 
record establishes that, according to the death certificate, 
the cause of the Veteran's death in February 2008 was acute 
respiratory failure, possible aspiration and coronary artery 
disease.  Additional contributory causes to his death were 
congestive heart failure and hypertension.  Service 
connection was not in effect for any of these disabilities.

The appellant contends that a medical opinion should have 
been obtained to determine whether the Veteran's service-
connected disabilities in any way caused his death.  The 
Veteran was service-connected for PTSD and shell fragment 
wounds at the time of his death, but there are no indications 
that his service-connected disabilities were in any way 
related to his death.  Therefore, a medical opinion on this 
matter is not warranted.

The Board will consider the question of whether any disorder, 
which caused the Veteran's death, was incurred in or 
aggravated by service.  A review of the relevant clinical 
evidence of record, including the service treatment records, 
does not contain any evidence, which would lead to a 
conclusion that service connection for possible aspiration or 
coronary artery disease including hypertension and congestive 
heart failure is warranted.  The Veteran's service treatment 
records contain no evidence of complaints or treatment for a 
heart or respiratory condition, or any other pertinent 
physical ailment.  Thus, the cause of the Veteran's death did 
not have its onset in service.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2008).  There is no evidence to 
show that the Veteran presented with any heart or lung 
problems within a year of discharge from service.  Clinical 
treatment records beginning in 1992 reflect cardiovascular 
problems in the early 1990s, including a cerebrovascular 
accident in 1993.  This is more than 45 years after service 
and, therefore, the cause of the Veteran's death cannot be 
service connected on a presumptive basis. 

In addition, there is no competent evidence that provides any 
basis for establishing a link between the cause of the 
Veteran's death and his military service.  The post service 
medical reports which include clinical treatment records from 
1992 to 2002 and the report of terminal hospitalization in 
2008 are completely negative in this regard.  No physician or 
health care provider has indicated that heart or respiratory 
problems, which caused the Veteran's death, are related to 
service or to any service-connected disability.  Moreover, 
there is no indication in the records that the Veteran's 
service-connected disabilities including his PTSD contributed 
to his death or interfered with treatment for the 
disabilities that caused his death.  The terminal 
hospitalization report of February 2008 does not indicate 
that his PTSD contributed to or played a part in his death.  

Accordingly, the competent and credible evidence fails to 
show that the cause of the Veteran's death had its onset in 
service, became manifest to a compensable degree within a 
year after service, or is in any way related to service or 
service-connected disability.  

While the Board does not doubt the sincerity of the 
appellant's beliefs that the Veteran's death was somehow 
attributable to his service, there is simply no persuasive 
medical evidence of record supporting this allegation.  As a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination 
herself.  The medical issues presented are not so obvious as 
to lend themselves to lay interpretation; the issue of the 
cause of the Veteran's death and its relationship to service 
or service-connected disability is complex and not one that 
the appellant is competent to provide.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because of this, 
her allegations, alone, are of no probative value to 
substantiating them.

Based on the foregoing, a preponderance of the evidence is 
against the appeal, and it must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.



II.  Dependency and Indemnity Compensation pursuant to § 1318

Pertinent Law and Regulations 

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of death benefits to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of non-service connected causes, if the 
Veteran's death was not the result of his own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than 5 years immediately preceding 
death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.  This statute is implemented by VA at 38 C.F.R. § 
3.22.

Current VA regulations found at 38 C.F.R. § 3.22(b) define 
"entitled to receive" as meaning that the Veteran filed a 
claim for disability compensation during his lifetime and one 
of the following circumstances is satisfied: (1) The Veteran 
would have received total disability compensation at the time 
of death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified (ten years in this case);or (3) At the time 
of death, the Veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified, but was not receiving compensation because of 
certain specified conditions.  See 38 C.F.R. § 3.22(b).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

Analysis 

During the Veteran's lifetime, service connection was in 
effect for PTSD, evaluated as 50 percent disabling from 
February 22, 2002, shell fragment wound of the right thumb 
with traumatic arthritis, evaluated as 10 percent disabling 
from December 30, 1993, shell fragment wound scar of the left 
forearm, evaluated as 10 percent from December 30, 1993 and 
shell fragment wound scars of the left leg and right thigh, 
evaluated as zero percent disabling from December 30, 1993.  
The combined evaluation was 20 percent from December 30, 1993 
and 60 percent from February 22, 2002.  The Veteran was 
granted TDIU from February 22, 2002.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met.  It is undisputed that the Veteran was 
not a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1945.  In addition, the Veteran was not rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  No error in any prior decision 
has been alleged, and, in fact, the Veteran did not file a 
claim for TDIU benefits prior to 2002, less than 10 years 
before his death.  No new service department records have 
been submitted.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
herein, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in February 2008.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claim for service connection 
for the cause of the Veteran's death.  The appellant was 
informed of what information and evidence must be provided 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant was 
provided with notice of the Veteran's service-connected 
disabilities, as required by Hupp, and the requirements 
needed for a DIC claim in a June 2008 letter.  
Notwithstanding the belated Hupp notice, the Board finds that 
the appellant has not been prejudiced in this regard as her 
claim was readjudicated in June 2008.  

The appellant was not provided with notice of elements (4) 
and (5) (degree of disability and effective date).  However, 
notwithstanding this lack of Dingess notice on elements (4) 
and (5), the Board determines that the appellant is not 
prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of her claims.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims.  Further, as discussed in detail above, a 
preponderance of the evidence is against the claims for 
service connection for the cause of the Veteran's death and 
DIC.  Therefore, any questions as to the appropriate 
disability rating (which is not applicable in this case) or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to decide this appeal.

The Board also acknowledges the appellant's contention that 
VA did not obtain a medical nexus opinion for the purpose of 
addressing her claim of entitlement to service connection for 
cause of the Veteran's death.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  However, merely 
filing a claim for benefits and showing that the Veteran was 
service-connected for certain disabilities does not trigger 
these duties.  VA's duty to provide a medical examination is 
not triggered unless the record contains competent evidence 
that the claimed disability began during service or within an 
applicable presumptive period, or evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  In this case, there 
was no evidence suggesting respiratory or cardiovascular 
symptoms while the Veteran was in service, nor is there 
evidence suggesting that the Veteran's service-connected 
disabilities caused, contributed to or were in any way 
related to his death.  

The information and competent medical evidence of record, as 
set forth and analyzed above, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the Veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


